Citation Nr: 0007062	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  92-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  This appeal originally arises from a January 
1992 rating decision of the Department of Veterans Affairs 
(VA), St. Petersburg, Florida, regional office (RO).  That 
rating decision held that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for an eye disorder.  

In September 1994, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the veteran's claim.  The Board remanded the case 
for additional development.  The case was again remanded in 
July 1996 and September 1997.  A November 1999 rating 
decision denied the veteran's claim on the merits.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  A chronic eye disorder, to include glaucoma, macular 
degeneration, and cataracts, was not manifested until several 
decades after the veteran's separation from service.

3.  A chronic eye disorder has not been shown to be causally 
related to service or to the veteran's service connected 
hyperthyroidism or residuals of shell fragment wound of the 
mandible.


CONCLUSION OF LAW

A chronic eye disorder was not incurred in or aggravated by 
service and the veteran's current eye disorders are not due 
to or the proximate result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The law also provides that service connection will also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  Service connection has been granted for 
hyperthyroidism, hepatitis, and residuals of shell fragment 
wounds of the mandible and abdomen.

The veteran contends that he was wounded in the forehead by 
shrapnel in combat in December 1944, and that this wound has 
led to his current eye disorders.  Alternatively, he has 
contended that his current eye disorders are related to his 
service connected hyperthyroidism.

Despite these contentions, however, the service medical 
records contained in the claims folder are absent any 
indication of wound to the forehead area.  A December 1944 
medical record indicated that the veteran suffered a slight 
laceration of the chin.  An ophthalmologic examination was 
conducted in May 1945 in connection with infectious 
hepatitis.  The examiner noted myopic astigmatism in the 
right eye, and mixed astigmatism in the left eye.  On his 
service separation examination in November 1945, the veteran 
reported a history of shrapnel wound to the chin and flesh 
wounds of the stomach, incurred in Belgium in 1944.  

On VA examinations in October 1961, October 1966, and October 
1969, the veteran's eyes were noted as normal.  The record 
indicates that the veteran first sought treatment for eye 
problems in the 1970's.  A February 1985 examination report 
from the Bascom Palmer Eye Institute diagnosed preretinal 
membrane, left eye, incipient cataracts, and ocular 
hypertension.  The examiner noted that the veteran's visual 
distortion in the left eye was secondary to preretinal 
membrane.  A statement dated in August 1990 from the 
veteran's ophthalmologist, David A. Howitt, M.D., noted that 
the veteran did not have a retinal detachment, but had a 
preretinal membrane in his left eye, near the macula, and 
that this had been present at least since 1978 when Dr. 
Howitt first saw the veteran.  A second statement from Dr. 
Howitt, dated in October 1990, stated that the veteran "has 
damage in his retina in the macular region of his left eye.  
It is not unreasonable to assume that the veteran's war time 
injury contributed to this."  

A VA examination in January 1995 showed advanced glaucoma in 
the left eye, glaucoma in the right eye, and bilateral 
pseudophakia.  A VA examination in May 1995 noted that the 
veteran's visual acuity decrease in the left eye was 
secondary to optic atrophy of unknown etiology.

A statement dated in January 1998 from Dr. Howitt stated that 
in the past twenty years the veteran had had cataract surgery 
in both eyes with posterior chamber implants, and had 
developed glaucoma in both eyes.  Dr. Howitt noted that the 
veteran had some visual loss in both eyes, more advanced on 
the left, secondary to macular degeneration and glaucoma.  

The veteran underwent VA ophthalmologic examinations in 
February and May 1999, and a comprehensive report was 
prepared in September 1999.  The veteran reported a history 
of shrapnel injury to the left temple and brow during World 
War II.  On examination, no traumatic retinal changes were 
present.  The impression was visual acuity 20/60 left eye, 
believed to be secondary to end-stage glaucoma affecting 
central field; open angle glaucoma with elevated intraocular 
pressure in low teens; diabetes mellitus without retinopathy; 
and hypertension without retinopathy.  Following the May 1999 
examination, the examiner noted that in light of the 
veteran's report of shrapnel injuries to his forehead, brow 
and left ocular adnexa area in 1944, that it was likely that 
this severe head trauma at least contributed to the severity 
of his glaucoma, which was worse on the left.  

However, the final September 1999 addendum to the examiner's 
report was completed after the examining optometrist had an 
opportunity to review the veteran's claims folder.  The 
examiner noted the lack of documentation of the injuries 
reported by the veteran, and that his service connected 
shrapnel injury was described as a slight laceration of the 
chin in his service medical records.  The examiner concluded 
that this injury did not contribute to the veteran's current 
diagnosis of glaucoma, and, furthermore, that his 
visual/ocular problems were not related to his service 
connected hyperthyroidism.  

There is no credible medical evidence to support a finding 
that the veteran's current bilateral eye disorders were 
incurred in or aggravated by his active military service.  
Nor is there any objective evidence to support the veteran's 
contentions that he suffered shrapnel injuries to the brow or 
temple areas.  The Board notes that the veteran did not 
report these alleged injuries for more than four decades 
after they allegedly occurred.  Importantly, on his medical 
history reported at service separation, the veteran reported 
only the chin and abdominal shrapnel wounds.  

Although a private physician stated that it was not 
unreasonable to assume that the veteran's war time injury 
contributed to his macular damage, the VA examiner, who had 
the opportunity to review the claims file, including the 
service medical records, held the opposite.  Addressing the 
conflict, the Board finds that the VA examiner's opinion is 
supported by the weight of the objective evidence of record, 
and contains persuasive rationale for its conclusions that 
outweigh the one sentence statement of Dr. Howitt.  The Board 
notes that Dr. Howitt's statement is speculative, cursory, 
and contains no rationale for its conclusion.  Finally, all 
of the medical opinions of record that address the issue 
indicate that there is no relationship between the veteran's 
service connected hyperthyroidism and any current eye 
pathology.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an eye disorder, on either a direct incurrence 
or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


ORDER

Service connection for an eye disorder is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

